Mollison, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
It is hereby stipulated and agreed, subject to the approval of the court, that the market value or the price at the time of exportation of such merchandise to the United States, at which such or similar merchandise is freely offered for sale for home consumption to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, plus, when not included in such price, the cost of containers and coverings of whatever nature, and all other costs, charges, and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States, is as follows:
Red Roses Bath Soap Tablets £4-10-0 per gross plus case
It is further stipluated and agreed that there was no higher export value for the merchandise herein at the time of exportation.
It is further stipulated and agreed that this case may be submitted on the foregoing stipulation.
On tbe agreed facts I find tbe foreign value, as tbat value is defined in section 402 (c) of tbe Tariff Act of 1930 as amended by tbe Administrative Act of 1938, to be tbe proper basis for tbe determination of tbe value of tbe mercbandise bere involved, and tbat sucb value is as follows:
Red Roses Batb Soap Tablets £4-10-0 per gross, plus case
Judgment will be rendered accordingly.